Title: V. Thomas Jefferson to Louis Guillaume Otto, 7 May 1791
From: Jefferson, Thomas
To: Otto, Louis Guillaume



Sir
Philadelphia May 7. 1791.

I have now the honour to return you the propositions of Messrs. Schweizer, Jeanneret & co. which have been submitted to the Secretary of the Treasury. He does not think they can be acceded to on the part of the United States. The greater premium demanded than what we now pay, the change of the place of payment, the change of the bankers whom we have always employed for others unknown to us, the danger of risking our credit by putting such a mass of our paper into new hands, will I dare say appear to you, Sir, substantial reasons for declining this measure; and the more so as the new instructions given to Mr. Short are to raise money as fast as our credit will admit; and we have no reason to suppose it cannot be as soon done by our antient bankers as by others. Our desire to pay our whole debt, principal and interest, to France is as strong as hers can be to recieve it, and we believe that, by the arrangements already taken, it will be as soon done for her, and more safely and advantageously for us, than by a change of them. We beg you to be assured that no exertions are sparing on our part to accomplish this desireable object, as it will be peculiarly gratifying to us that monies advanced to us in critical times should be reimbursed to France in times equally critical to her. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

